United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-3660
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Minnesota.
                                          *
Michael Jay Molzen,                       *       [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                              Submitted: February 7, 2003

                                   Filed: February 18, 2003
                                    ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

      In September 2002, following his sentencing on a guilty plea to a drug
conspiracy, Michael Jay Molzen filed a pro se motion to correct his change-of-plea
hearing transcript to reflect a change in certain reported testimony. The district court*
denied the motion, and Molzen appeals. Construing Molzen's motion as one under
Federal Rule of Criminal Procedure 36, we affirm the district court's decision,



      *
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.
particularly given Molzen's failure to present evidentiary support for his contentions.
See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-